   Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 1 of 20                PageID #: 1


                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA

      SHANNON D. DEAN,                          )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )      Case No.: cv-20-276
                                                )
      COMERICA BANK                             )      JURY TRIAL REQUESTED
                                                )
               Defendant.                       )



                                         COMPLAINT



      COMES NOW the Plaintiff, by and through her attorney, and avers against the
Defendant the following:


                                       INTRODUCTION


   1. This is a suit seeking damages, costs, and attorneys fees for Defendant's unlawful
      conversion of the Plaintiff's money and violations of the Electronic Fund Transfers Act
      (15 U.S.C. §1693 et seq.).

                                             PARTIES

   2. Plaintiff is a resident citizen of Baldwin County, Alabama and has been so for over two
      years.

   3. Plaintiff is a “consumer” as defined by the Electronic Funds Transfers Act.

   4. Defendant is a foreign corporation whose principal address is 1717 Main Street, Dallas,
      TX 75201.

   5. Defendant is a “financial institution” as defined by Reg. E §1005.2(i), as it issues access
      devices to consumers like the Plaintiff for the purpose of providing electronic funds
      transfer services.
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 2 of 20                PageID #: 2


                               JURISDICTION AND VENUE

6. 15 U.S.C. §1693m(g) provides this Court with subject matter jurisdiction over this case.

7. Venue is proper as substantially all of the events or omissions giving rise to the
   Plaintiff's claims occurred within this district.



                                 FACTUAL ALLEGATIONS

8. Defendant is the issuer of the “Go Program” debit card, a debit card issued to
   recipients of child support payments.

9. Defendant issued a Go Program debit card – an “access device” as defined by
   Regulation E – to Plaintiff for the receipt of Plaintiff's child support payments.

10. The Plaintiff's benefits have been deposited to her Go Program card account for some
   time without incident.

11. However, at some point in March of 2020, an unknown identity thief gained access to
   the Plaintiff’s Go Program account.

12. On or about March 13, 2020, an IVR Funds Transfer in the amount of $480 was
   executed against the Plaintiff’s Go Program debit card account.

13. The Plaintiff did not discover the charge until March 16th.

14. The Plaintiff has never lost possession of her card and never authorized anyone to
   make this unauthorized charge.

15. Each of the unauthorized charge was an “error” within the meaning of 12 CFR
   §1005.11(a)(1)(i) and 15 U.S.C. §1693f(f).

16. During the days following her discovery of the unauthorized debit, the Plaintiff
   repeatedly telephoned the Defendant and notified them of the fraud on her account.

17. These telephone calls were “notices of error” as the term is defined by Reg. E. §
   1005.11(b).

18. The Defendant’s calculation of her account balance after the unauthorized transfers
   was incorrect, and was also an “error” within the meaning of 12 CFR §1005.11(a)(1)(i).

19. On March 25, 2020, the Defendant mailed the Plaintiff a letter in which she repeated
   her assertion that the $480 charge was unauthorized. A copy of the letter is attached as
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 3 of 20                PageID #: 3


   Exhibit A.

20. The Defendant requested that the Plaintiff complete a fraud questionnaire, which she
   promptly did and returned to the Defendant. A copy of this letter is attached as
   Exhibit B.

21. On April 8, 2020, the Defendant mailed the Plaintiff a letter stating that they had made
   a final determination regarding her dispute, and that they were not going to refund her
   money. A copy of this letter is attached as Exhibit C.

22. The mailed fraud questionnaire constituted a third “notice of error” within the
   meaning of the Electronic Fund Transfers Act.

23. Defendant failed to correct the errors within 10 days.

24. Defendant still has not corrected the errors.

25. Defendant failed to provisionally credit Plaintiff's account while it investigated his
   assertions of errors.

26. The Defendant did not conduct a bona fide dispute into the Plaintiff’s claims.

27. Had the Defendant conducted an actual investigation into the Plaintiff’s disputes, it
   would have concluded that the Plaintiff had not authorized the $480 IVR transfer.

28. The truth is that the Defendant did not conduct an actual investigation into the
   Plaintiff’s disputes.

29. The Defendant had no reasonable basis for concluding that the Plaintiff’s account was
   not in error.

30. The Defendant knowingly and willfully concluded that no error had occurred, despite
   having ample evidence to show that at least one error had indeed occurred.

31. The Plaintiff lives on a limited income, and has no financial resources to fall back on
   without her child support payments.

32. As a result of the Defendant’s conduct, the Plaintiff has suffered significant damages,
   including but not limited to:

   (a) The money that was taken and not returned;

   (b) Late fees and interest;

   (c) Emotional distress and mental anguish;
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 4 of 20                 PageID #: 4


   (d) Attorneys’ fees.



         FIRST CLAIM FOR RELIEF: ELECTRONIC FUND TRANSFERS ACT

33. Plaintiff realleges and incorporates by reference paragraphs 1 through 32 above.

34. The Electronic Fund Transfers Act (“EFTA”) governs debit card transactions such as
   the ones at issue in this case.

35. The EFTA prescribes a simple and consumer-friendly process for resolving disputes
   and errors made with respect to debit card accounts. See 15 U.S.C. § 1693f(f):

   (a) If the consumer discovers an error in his account, she may dispute the error within
      60 days of first receiving documentation of the error; 15 U.S.C. § 1693f(a)

   (b) the consumer’s dispute need only identify the consumer’s name and account
      number, indicate that the consumer believes an error to have occurred, and states
      the reason he believes an error occurred; 15 U.S.C. § 1693f(a)

   (c) the dispute may be written or oral, but if the dispute is oral, the financial institution
      may require written confirmation of the dispute; 15 U.S.C. § 1693f(a)

   (d) upon receipt of the consumer’s dispute, the financial institution must “investigate
      the alleged error, determine whether an error has occurred, and report or mail the
      results of such investigation and determination to the consumer within 10 business
      days; 15 U.S.C. § 1693f(a)

   (e) the financial institution determines that an error did occur, it must correct the error
      within one business day; 15 U.S.C. § 1693f(b)

   (f) if the financial institution cannot complete its investigation within 10 business days,
      it may request an additional 35 days to complete its investigation; 15 U.S.C. §
      1693f(c)

   (g) however, if the financial institution requests more than 10 days to complete its
      investigation, it must “provisionally recredit the consumer’s account for the
      amount alleged to be in error;” 15 U.S.C. § 1693f(c)

   (h) if the financial institution determines that no error occurred, it must deliver the
      consumer and an explanation of such determination within three days; 15 U.S.C. §
      1693f(d)
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 5 of 20                  PageID #: 5


36. If the financial institution fails to comply with any provision of the EFTA, it is liable to
   the consumer for his actual damages, statutory damages of up to $1000, plus court
   costs and reasonable attorneys fees. 15 U.S.C. § 1693m(a).

37. Additionally, the financial institution is liable for treble damages if:

   (a) the court finds that the financial institution failed to provisionally recredit the
       consumer’s account and either failed to make a good faith investigation or
       concludes no error occurred without having a reasonable basis for such conclusion;
       OR

   (b) the financial institution knowingly and willfully concluded that the consumer’s
       account was not in error when such conclusion could not reasonably have been
       drawn from the evidence available to the financial institution at the time of its
       investigation. 15 U.S.C. § 1693f(e).

38. In this case, the financial institution, Comerica Bank, wrongfully decided that no error
   had occurred, despite having access to more than enough evidence to realize that
   multiple errors had occurred.

39. It made this determination through a willful neglect of Mrs. Dean’s repeated and
   consistent statements, as well as documentary evidence easily available to them at the
   time of their “investigation.”

40. In other words, Comerica Bank not only failed to conduct a bona fide investigation, but
   also rejected Mrs. Dean’s disputes despite having no reasonable basis for doing so.

41. Plaintiff notified the Defendant of the errors on multiple occasions, including but not
   limited to:

   (a) The multiple March 2020 telephone calls to the Defendant;

   (b) The March 25, 2020 letter mailed to the Defendant by certified mail;

   (c) The completed fraud questionnaire mailed to the Defendant.

42. Each of these communications was a “notice of error” within the meaning of 12 CFR
   §1005.11(b).

43. Defendant failed to correct the errors within 10 days of being notified of the errors.

44. Defendant still has not corrected the errors.
    Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 6 of 20                              PageID #: 6


    45. Defendant failed to provisionally credit Plaintiff's account while it investigated his
        assertions of errors.

    46. Defendant still has not provisionally recredited the Plaintiff’s account.

    47. The Plaintiff is still without approximately $480 that the Defendant wrongfully took
        from her.

    48. Furthermore, “violations of [15 U.S.C. §1693f] (unlike violations of §1693h) can lead to
        statutory damages even in the absence of injury.” Gale v. Hyde Park Bank, 384 F.3d
        451 (7th Cir. 2004).

    49. “In no event, however, shall a consumer’s liability for an unauthorized transfer exceed
        the lesser of – (1) $50...” 15 U.S.C. §1693g(a).1

    50. Otherwise, “a consumer incurs no liability from an unauthorized electronic fund
        transfer.” 15 U.S.C. §1693g(e).

    51. The Defendant has wrongfully held the Plaintiff liable for $480 of unauthorized
        electronic fund transfers – far more than the $50 limit of 15 U.S.C. §1693g(a).

    52. “In any action which involves a consumer’s liability for an unauthorized electronic
        fund transfer, the burden of proof is upon the financial institution to show that the
        electronic fund transfer was authorized...” 15 U.S.C. §1693g(b).

    53. As a result of the Defendant's own errors, its multiple failures to adequately
        investigate the Plaintiff’s disputes, and its failure to follow the requirements of the
        EFTA, the Plaintiff has suffered damages, including but not limited to:

        (a) Loss of at least $480, which Defendant wrongfully deducted from Plaintiff's
            account;

        (b) Consequential damages naturally flowing from the Defendant's failure to
            provisionally re-credit Plaintiff's account, such as late fees, interest, penalties, and
            the costs of borrowing from friends and family to make ends meet;

        (c) Consequential damages flowing from the Defendant’s failure to correct the errors
            with respect to Plaintiff’s account;


1   Though the statute itself imposes no such time limit, Regulation E requires that, in order for the consumer’s
    liability to be limited to $50, the consumer must notify the financial institution of the unauthorized transfer
    “within two business days after learning of the loss or theft of the access device.” This case does not involve
    the loss of an access device.
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 7 of 20                 PageID #: 7


   (d) Embarrassment, stress, headache, anxiety, fear, and frustration;

   (e) Time spent attempting to correct Defendant's errors;

   (f) Attorneys' fees.

54. Pursuant to 15 U.S.C. §1693m(a), the Defendant is liable to the Plaintiff for all actual
   damages suffered as a result of Defendant's violations of the EFTA, in addition to
   statutory damages of up to $1,000.

55. As the Defendant failed to provisionally credit Plaintiff's account and failed to
   undertake a good faith investigation into Plaintiff's disputes, the Defendant is liable to
   the Plaintiff for three times her actual damages. 15 U.S.C. §1693f(e).

56. As the Defendant knowingly and willingly concluded that the Plaintiff’s account was
   not in error when such conclusion could not reasonably been drawn from the available
   evidence, the Defendant is liable to the Plaintiff for three times his actual damages. 15
   U.S.C. §1693f(e).

57. The Defendant is also liable for the costs of this action, plus a reasonable attorneys’ fee.
   15 U.S.C. §1693m(a)(3).



                       SECOND CLAIM FOR RELIEF: CONVERSION

58. Plaintiff realleges and incorporates by reference paragraphs 1 through 32 above.

59. The Defendant had no right to take any of the money in Plaintiff's account.

60. Nonetheless, Defendant charged removed $480 from Plaintiff's account without
   justification in law or contract for doing so.

61. This also was a wrongful taking of the Plaintiff's property, in direct defiance of
   Plaintiff's sole and immediate right to possess such property.

62. These acts constituted conversion of the Plaintiff's funds.

63. Plaintiff has suffered significant damages as a direct result of such conversion.

64. The Plaintiff gave Defendant numerous opportunities to correct its errors and return
   Plaintiff's money, but Defendant persisted in its wrongful conduct knowingly.

65. Defendant's conversion of Plaintiff's money in the face of Plaintiff's numerous pleas to
   return it, was committed with reckless disregard for the Plaintiff's rights.
 Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 8 of 20               PageID #: 8


66. For the conversion of Plaintiff's money, Defendant is liable for actual damages and
    punitive damages.



                 THIRD CLAIM FOR RELIEF: BREACH OF CONTRACT

67. Plaintiff realleges and incorporates by reference paragraphs 1 through 32 above.

68. The relationship between Plaintiff and Defendant was governed by a written contract.

69. Pursuant to the agreement, the Defendant had a duty to hold Plaintiff's money in the
    account and make it available for use at ATM and point-of-sale transactions.
    Defendant failed to perform these duties, causing the Plaintiff significant loss of time
    and money.

70. The agreement also requires Defendant to resolve disputes submitted by its customers,
    such as the Plaintiff within 45 days.

71. Defendant failed to do so, causing the Plaintiff significant loss of time and money.

72. Defendant has breached its contractual obligations to the Plaintiff and is therefore
    liable to the Plaintiff for actual and consequential damages.



WHEREFORE, PREMISES CONSIDERED, Your Plaintiff respectfully prays this Court
award her the following relief:



   A) A trial by a struck jury;

   B) An award of actual damages, statutory damages, costs, and attorneys' fees for
      Defendant's violations of the Electronic Funds Transfers Act;

   C) An award of treble damages for Defendant's violations of 15 U.S.C. §1693f(e);

   D) An award of actual damages and punitive damages for Defendant's conversion of
      the Plaintiff's property;

   E) An award of compensatory damages for Defendants' breach of contract;

   F) Such other relief as the Court may deem just and proper.
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 9 of 20   PageID #: 9


  /s/ Judson E. Crump
  Judson E. Crump [crumj0512]
  Counsel for Plaintiff
  250 Congress Street
  Mobile, Alabama 36603
  251.272.9148.
  judson@judsonecrump.com
   Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 10 of 20   PageID #: 10
Exhibit A
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 11 of 20   PageID #: 11
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 12 of 20   PageID #: 12
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 13 of 20   PageID #: 13
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 14 of 20   PageID #: 14
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 15 of 20   PageID #: 15
Exhibit B
    Case 1:20-cv-00276-KD-C   Document 1 Filed 05/18/20 Page 16 of 20   PageID #: 16
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 17 of 20   PageID #: 17
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 18 of 20   PageID #: 18
Case 1:20-cv-00276-KD-C Document 1 Filed 05/18/20 Page 19 of 20   PageID #: 19
Exhibit  C
    Case 1:20-cv-00276-KD-C   Document 1 Filed 05/18/20 Page 20 of 20   PageID #: 20
